Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


In response to the Communication dated April 25, 2022, claims 1-5
are active in this application.


Allowable   Subject   Matter

Claims 1-5 are allowable over the prior art of record.
The following is an Examiner's statement of reasons for the indication of
allowable subject matter: the prior art of records does not show (in addition to other elements in the claim) the following:
-with respect to claim 1, the memory blocks includes a plurality of first memory blocks and a plurality of second memory blocks, the logic circuit includes one selection circuit connected to the decoder of all the first semiconductor chips and configured to select addresses of a substituted first memory block among the first memory blocks and a substituting second memory block among the first memory blocks inputting and outputting of the substituted first memory block being turned off, and inputting and outputting of the substituting second memory block being turned on instead of the substituted first memory block, and the addresses of the substituted first memory block and the substituting second memory block are each common to all the first semiconductor chips.

Any comments considered necessary by applicant must be submitted no
later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
                            
Conclusion

Any inquiry Concerning this communication or earlier communications
from the examiner should be directed to Michael T. Tran whose   telephone   number   is   (571) 272-1795.
Any inquiry of a general nature or relating to the status of this application
should be directed to Group receptionist whose telephone number is (571) 272-1650.

/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        May 28, 2022